Title: To George Washington from William Claiborne, 1 October 1793
From: Claiborne, William
To: Washington, George


          
            Sir,
            Richmond October 1st 1793
          
          On the 28th of Feby last, I was informed by The Honr. samuel Griffin, That Ferdinand
            Leigh Claiborne my Eldest son had Obtained an Ensigncy in the Armey of the United
            States—From my Sons great anxiety to Serve his Country in that Capacity I consented, and
            in expectation of his being Called into imediate Service, at my request, he disengaged
            himself from a very Lucrative Business—Not long after, I received information from My
            friend Mr Griffin that it was probable he would not be Commissiond untill the event of
            the then proposed Treaty with the Indians was Known,
            From Feby then to the present time, My Son has remained in great anxiety, unwilling to
            commence Trade again, untill his destiny was fixed; He is a Youth
            accustomed to Business from Early life and so great is his Aversion to Continue any
            longer in a State of idleness, that he has thoughts imediately of entering into the
            Mercantile line, which will prevent his future Acceptance, shoud a Commission be offer’d
            him; But on the other hand, such is his inclination to become a Millitary Character (and
            as its his wish I hope he may be gratified) that if there remain’d Even a probability of
            his Services being wanting in a Short time he would keep himself in readiness to
            Act.
          Pardon then Sir, the Liberty I am about to take, My Sons hapiness in life, is my
            greatest Care—His absence would be felt Sensibly, because he is a Comfort to me in my
            Old Age, but that, ah; even his death might happen without my
            regret, provided it be in his Countrys Cause—He is in his Twenty Second Year and in as
            much as industry alone, would make him a Useful & worthy Member of Society, (which
            is the higth of my ambition, & idleness the reverse[)], I wish to see him again in
            Some Kind of Business—Condicend then Sir, to direct One of your Secretarys to Answer
            this letter, and Notify me, whether or not he will be Commissiond, & when, and you
            will Confer on me a distinguishable & Memorable honor, and for which I shall ever be
              thankful—I have the honor to be With every Sentiment
            of Esteem & respect, yr Most Obt & very hble Servant,
          
            William Claiborne
          
        